UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 8, 2010 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code:(260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Note:Due to a scriveners error on the original 8k filed on September 9, 2010, Mr. Cahill’s title was incorrectly stated as Chief Operating Officer instead of his actual title of Chief Executive Officer.As a result of this error we have filed this Amendment. On September 8, 2010, Tower Financial Corporation extended its employment agreement previously entered into with Michael D. Cahill, the Company’s Chief Executive Officer, on November 23, 2009.The extension is effective January 1, 2011, which was the expiration date of the previous contract.A copy of the agreement is attached hereto as exhibit 99.1. Item 9.01. Financial Statements and Exhibits. Ex 99.1 Employment Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 15, 2010 TOWER FINANCIAL CORPORATION By: /s/ Richard R. Sawyer Richard R. Sawyer, Chief Financial Officer and Secretary Tower Financial Corporation
